DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucking et al (US 20130162461).
Regarding claim 13, 22,  23, and 24, Lucking teaches a radar sensor system (claim 3, “the detection signals are ultrasonic waves (9-1, 9-2) or radar waves”), comprising: an evaluation device (para 36, “The object distance s is thus determined in the control device 5 by means of triangulation using the known triangle“),and at least two radar sensors, each of the at least two radar sensors having at least one transmitter and at least one receiver (para 32, “a manner known per se, a diaphragm which is used both to transmit and to receive ultrasonic wave”), wherein: detection regions of the at least two radar sensors overlap at least partially, the at least two radar sensors being situated at a defined distance from one another (para 33, “the distance sensors 4-1 and 4-2 which detect a rear area 7 behind the vehicle 1; these emission regions 8-1 and 8-2 may be emission cones”); and the radar sensor system is configured to perform a detection in a manner that compensates for a frequency offset between a first of the at least two radar sensors and a second of the at least two radar sensors by: operating the first and second radar sensors alternatingly, cycling between (a) a first state in which the first radar sensor functions as a signal transmitter and the second radar sensor functions as a signal receiver and (b) a second state in which the second radar sensor functions as the at least two signal transmitter and the second radar sensor functions as the signal receiver (para 47, “three direct distance measurements can be carried out. Indirect measurements are also possible, one of the distance sensors 4-1, 4-3, 4-2 alternately transmitting in each case and all three distance sensors 4-1, 4-2, 4-3 receiving, thus resulting in six indirect measurements and the distances L1+L2, L1+L3, L2+L3 each in turn being measured twice (in both directions)” since Lucking performs the operation, and the operation is what compensates for the frequency offset, Lucking inherently teaches compensating for the frequency offset.); and detecting an object, using the is capable of being evaluated by an evaluation device, based on a combination of signals received during the cycling (para 48, “A more comprehensive system of equations for determining the object distance s and the lateral width p can therefore be formulated in this embodiment”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 17, 19, ad 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucking as applied to claim 13 above, and further in view of Lien et al (US 20180348340).
Regarding claim 14, Lien teaches the first and second radar sensors transmit have substantially the same modulation parameters (fig 6, item 602-1, The figures shows two different transmitters transmitting the same signal 602-1, that would be the same signal which would have the same modulation pattern). It would have been obvious to modify Lucking to include the first and second radar sensors transmit have substantially the same modulation parameters because it is merely combining the radar transmit signal of Lucking with the radar transmit signals Lien to yield a predictable transmit radar signals.
Regarding claim 17, Lien teaches the at least two radar sensors are configured to transmit FMCW ramps that have substantially the same modulation parameters  (fig 6, item 602-1, The figures shows two different transmitters transmitting the same FMCW signal 602-1, that would be the same signal which would have the same modulation pattern). It would have been obvious to modify Lucking to include the at least two radar sensors are configured to transmit FMCW ramps that have substantially the same modulation parameters because it is merely combining the radar transmit signal of Lucking with the radar transmit signals Lien to yield a predictable transmit radar signals.
Regarding claim 19, Lien teaches the cycling includes the first and second radar sensors transmitting temporally interleaved FMCW ramps (para 76, “the controller 310 can schedule the wireless communication and radar sensing to occur at different times based on priority”). It would have been obvious to modify Lucking to include the cycling includes the first and second radar sensors transmitting temporally interleaved FMCW ramps because it is merely combining the radar transmit signal of Lucking with the radar transmit signals Lien to yield a predictable transmit radar signals.
Regarding claim 21, Lien teaches for synchronization of the radar sensors, signal power levels of transmit signals are taken into account in a defined manner (para 39, “radar sensing operations can be assigned amongst the computing devices 102 according to each device's capability and location. For example, a device with a highest transmit power or a wider field-of-view, for example, can be used to transmit the radar signal. Radar data that is collected through cooperative or non-cooperative techniques can also be shared across all of the computing devices’). It would have been obvious to modify Lucking to include for synchronization of the radar sensors, signal power levels of transmit signals are taken into account in a defined manner because it is merely combining the radar transmit signal of Lucking with the radar transmit signals Lien to yield a predictable transmit radar signals.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucking as applied to claim 13 above, and further in view of Kondoh (US 20080100500).
Regarding claim 16, Kondoh teaches for the object, two baseband frequencies are measured for two unknown objects, and, for N target objects, 2N baseband frequencies are measured for N+1 unknown object (para 103 “three frequency equations and two-phase equations can be obtained for a target, five independent equations can be provided for two unknowns (v,R) of the target with three degrees of redundancy’). It would have been obvious to modify Lucking to include the frequency offset between the at least two radar sensors is capable of being determined and compensated in that, for a target object, two baseband frequencies are measured for two unknown objects, and for N target objects 2N baseband frequencies are measured for N+1 unknown objects because it is merely a substitution of the method of determining the location of unknown objects of Lucking with the method of determining the unknown objects of Kondoh to yield predictable results.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucking as applied to claim 13 above, and further in view of Mansikkamaki (US 20190044606).
Regarding claim 20, Mansikkamaki teaches the evaluation device is configured to ascertain a bistatic and a monostatic radar cross-section of the object (para 96, “The azimuth angle of the main lobe 610’ describes the beam width in the space of the incident electromagnetic wave 80. This can also be analyzed using the monostatic radar cross section in similar manners than with the elevation angle 601’. The azimuth angle of the main lobe 610” describes the beam width in the space of the target radio device 81. This can also be analyzed using the bistatic radar cross sectioning similar manners than with the elevation angle 601"). It would have been obvious to modify Lucking to include the evaluation device is configured to ascertain a bistatic and a monostatic radar cross-section of the object because it would allow the device to recognize a gesture and object.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-14, 16-17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648